Title: From George Washington to William Lord Stirling Alexander, 31 October 1780
From: Washington, George
To: Alexander, William Lord Stirling,St. Clair, Arthur


                  
                      31 October 1780
                  
                  At a Council of War held at Head Quarters,
                     Present  The Commander in ChiefM. GeneralsLord Stirling Brigadier GeneralsPatersonSt ClairWayneFayetteHandHoweHuntingtonBrigadier GeneralsKnoxIrvineGloverThe Commander in Chief States to the Council, that since he had
                     the honour to meet them on the 6th Septr last, Sir Henry Clinton has made a
                     detachment from New York estimated at three thousand Men and supposed to be
                     destined to cooperate with Lord Cornwallis in the South, and that on our part
                     Major Lee’s Corps of about two hundred Horse and Foot have been detached to
                     that quarter.In consideration of this detachment from New York, and under the
                     circumstances of the Army as represented to the Council in the meeting above
                     mentioned, the General requests to know their opinions individually in writing,
                     whether any thing further can be done to reinforce the Southern Army from this.
                  The General also requests the opinion of the Council what
                     disposition ought to be made for Winter Quarters & when the Army ought
                     to enter into them.
                  The General omitted informing the Councils that the Enemy have
                     received a reinforcement from Europe at New York, of from fifteen hundred to
                     two thousand Men mostly recruits.
               